United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.P., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Van Nuys, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1100
Issued: December 18, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 17, 2009 appellant filed a timely appeal from the March 6, 2009 merit decision
of the Office of Workers’ Compensation Programs, which terminated all compensation for her
1990 work injury. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review the merits of the case.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation benefits.
FACTUAL HISTORY
On December 17, 1990 appellant, then a 59-year-old aviation clerk, sustained a traumatic
injury to her right wrist when she tripped over telephone wires and fell. The Office accepted her

claim for right wrist sprain.1 Appellant received compensation for temporary total disability on
the periodic rolls. She also received a schedule award for an 11 percent impairment of her right
upper extremity.
In 2007 appellant informed the Office that she had not seen a doctor in 10 years. She
asked to see Dr. Mark J. Rosen, a Board-certified orthopedic surgeon, which the Office
authorized. On March 27, 2007 Dr. Rosen examined appellant. He related her 1990 injury and
her current complaints. Dr. Rosen found appellant’s right wrist somewhat tender over the dorsal
aspect, with no atrophy and a lack of about 10 degrees dorsiflexion. X-rays showed no obvious
bony abnormality, arthritis or ligamentous instability. Based on the available diagnostic tests,
Dr. Rosen reported no objective basis for any diagnosis other than chronic wrist sprain. “This is
simply from the description of her symptoms and not on any physiologic abnormality nor
injury.” He felt this could be attributed only to her 1990 injury, but he did not recommend any
treatment. Dr. Rosen did not believe appellant’s wrist condition should keep her from doing any
type of duty that would be available to a 76-year-old woman.
On January 15, 2009 Dr. Rosen examined appellant again. Appellant was still having
chronic intermittent right wrist pain, which prevented her from writing. She had full range of
motion, slight tenderness over the dorsal aspect and some atrophy of the thenar eminence
symmetric to the left side. Dr. Rosen diagnosed chronic wrist sprain, but he again reported that
there was no diagnosis to support appellant’s symptoms. Numerous diagnostic tests in the past
showed nothing that would account for a continued chronic wrist sprain. “In view of this, the
claimant’s condition of wrist sprain should be considered as having ceased.” Dr. Rosen added
that appellant should have no restrictions based upon any injury suffered at work. “She does not
appear to be suffering from any diagnosis that would be responsible for her continued wrist
symptoms.”
On February 3, 2009 the Office issued a notice of proposed termination based on
Dr. Rosen’s January 15, 2009 report. Appellant replied that early diagnostic tests showed carpal
tunnel syndrome and tennis elbow. She stated that she still had limitations on gripping and
grasping and repetitive use of her right wrist and arm. Appellant noted that Dr. Rimoldi had
reported in 1996 that she would have continued permanent symptoms due to her 1990 injury and
1

A March 5, 1991 electromyogram of the right upper extremity was normal, as were motor latencies on nerve
conduction studies. A sensory latency was detected in the median and ulnar nerves, consistent with a distal sensory
neuropathy. Dr. Luigi Gentile, appellant’s orthopedist, expressed concern about the discrepancy between
appellant’s subjective symptoms and the objective findings as early as March 21, 1991. Dr. Benjamin Broukhim, a
second-opinion orthopedist, reported on August 13, 1991 that a repeat electromyogram and nerve conduction study
of both upper extremities, to establish a definite diagnosis, was negative for carpal tunnel syndrome but positive for
moderate chronic irritation of the C8 nerve root without acute abnormality or denervation, secondary to preexisting
cervical radiculopathy. He found no work restrictions or limitations. On September 16, 1994 the Office advised
Dr. Gentile that appellant’s claim was accepted only for right wrist sprain and that it was not sufficient for him to
report disability due to a repetitive stress condition. Appellant told Dr. Reynold L. Rimoldi, her new orthopedic
surgeon, that all the physicians -- Office consultants and second opinion physicians -- concurred with Dr. Gentile’s
diagnosis of carpal tunnel syndrome and tennis elbow. She also told him that two electromyograms and nerve
conduction studies revealed carpal tunnel syndrome. On January 31, 1995 Dr. Rimoldi reported diffuse tenderness
about the right arm, full range of wrist motion, complaints of decreased sensation in a nondermatologic pattern in
the right fingers, and negative Tinel’s and Phalen’s signs. The only objective factor of disability he cited was: “By
report, nerve conduction studies and EMG’s [electromyograms] show a right carpal tunnel syndrome.”

2

that he did not expect a full recovery. Appellant added that Dr. Rosen saw her for only 10 to 15
minutes, and he never mentioned her carpal tunnel syndrome.
In a decision dated March 6, 2009, the Office terminated appellant’s compensation
benefits. It found that current medical evidence from appellant’s treating physician established
that she no longer had any residuals or any medically diagnosable condition related to her 1990
work injury.
On appeal, appellant argues that her wrist pain is still residual to her 1990 work injury.
She repeated Dr. Rimoldi’s 1996 medical opinion that she had continued permanent symptoms
due to the work injury with no recovery expected. Appellant urges the Board to overturn the
termination and states that she needs the compensation benefits and deserves them.
LEGAL PRECEDENT
The United States shall pay compensation for the disability of an employee resulting
from personal injury sustained while in the performance of duty.2 The United States shall also
furnish to an employee who is injured while in the performance of duty, the services, appliances
and supplies prescribed or recommended by a qualified physician, which the Secretary of Labor
considers likely to cure, give relief, reduce the degree of the period of any disability or aid in
lessening the amount of any monthly compensation.3
Once the Office accepts a claim, it has the burden of proof to justify termination or
modification of compensation benefits.4 After it has determined that an employee has disability
causally related to her federal employment, the Office may not terminate compensation without
establishing that the disability has ceased or that it is no longer related to the employment.5
ANALYSIS
Appellant sprained her right wrist in the performance of duty on December 17, 1990. It
is the Office’s burden to justify terminating benefits.
The justification comes from appellant’s own physician, Dr. Rosen, who is a Boardcertified orthopedic surgeon, a physician who is competent and qualified to address a wrist
sprain. When Dr. Rosen saw appellant for the first time on March 27, 2007, he could find no
objective basis for any diagnosis of the wrist. He was willing to offer a diagnosis of a chronic
wrist sprain based solely on her description of symptoms -- not on any physiologic abnormality
or injury -- but he recommended no treatment and found no disability for work.

2

5 U.S.C. § 8102(a).

3

Id. at § 8103(a).

4

Harold S. McGough, 36 ECAB 332 (1984).

5

Vivien L. Minor, 37 ECAB 541 (1986); David Lee Dawley, 30 ECAB 530 (1979); Anna M. Blaine, 26 ECAB
351 (1975).

3

When Dr. Rosen saw appellant on January 15, 2009, he again reported no diagnosis to
support her symptoms. In view of the numerous diagnostic tests that turned up nothing to
account for her symptoms, he concluded that the wrist sprain from 1990 should be considered as
having ceased. Dr. Rosen’s opinion appears consistent with his findings on physical
examination, including full range of motion, slight tenderness over the dorsal aspect, and a
thenar eminence symmetric with the uninjured side. It also appears consistent with the lack of
any positive diagnostic testing and the passage of time. Further, there is no current medical
evidence to the contrary.
The Board finds that the Office has met its burden of proof. The weight of the medical
evidence rests with appellant’s attending physician and establishes that she no longer suffers
from the wrist sprain she sustained in 1990. The Board will therefore affirm the Office’s
March 6, 2009 decision to terminate benefits for wage loss and continuing medical treatment.
Appellant argues Dr. Rimoldi’s opinion in 1996. His opinion carries very little weight.
First, that evidence has become stale over the years. Dr. Rimoldi could not reliably predict what
appellant’s clinical findings or diagnostic testing would show many years into the future.
Current medical documentation is much more persuasive evidence of appellant’s current medical
condition.
Second, Dr. Rimoldi based his opinion on misinformation. Appellant misinformed her
doctor that all of the physicians who had examined her agreed with Dr. Gentile’s diagnosis of
carpal tunnel syndrome and tennis elbow. She misinformed her doctor that multiple
electromyograms and nerve conduction studies showed carpal tunnel syndrome. That
misinformation was the only reason he was willing to diagnose right carpal tunnel syndrome,
because “by report,” appellant’s report, the diagnosis was unquestionably established. The
Board has carefully reviewed the record in this regard. Dr. Broukhim, the second-opinion
orthopedist who examined appellant in 1991, found that the initial study showing a sensory
latency in the median and ulnar nerves was not sufficient to establish a definite diagnosis. He
ordered a repeat electromyogram and nerve conduction study of both upper extremities, which
was completely negative for carpal tunnel syndrome.
The Office did not formally accept any diagnosis of carpal tunnel syndrome or tennis
elbow. It accepted only a right wrist sprain, as it explained to Dr. Gentile in 1994. The Office’s
burden of proof, therefore, was to justify the termination of benefits for a sprain that occurred in
1990. Dr. Rosen, appellant’s treating orthopedic surgeon, could find nothing objectively wrong
with the right wrist, sprain or otherwise, in 2007 or 2009.
CONCLUSION
The Board finds that the Office properly terminated appellant’s compensation.

4

ORDER
IT IS HEREBY ORDERED THAT the March 6, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 18, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

